PRENDERGAST, J.
Appellant was indicted, tried, and convicted of violating the prohibition law, which had been properly voted upon and thereby in effect in Shelby county, after the act of the Legislature making it a felony to sell intoxicating liquors therein was effective. 1-Iis penalty was fixed at three years in the penitentiary, This case is in exactly the same condition as the case of the same party against the State, 140 S. W. 229, decided by this court last June and a motion for rehearing therein overruled last week. It is unnecessary to give a further statement of it, as the statement in the other case just referred to correctly and sufficiently states the questions in this. In accordance with the opinion in that case, the judgment in this case will be affirmed.